UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6532


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY LAVAR HAGWOOD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:04-cr-70014-jlk-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lavar Hagwood, Appellant Pro Se. Anthony Paul Giorno,
Assistant  United  States  Attorney,  Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony   Lavar   Hagwood     appeals   the   district     court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find    no    reversible   error.     Accordingly,     we    affirm     for   the

reasons stated by the district court.            United States v. Hagwood,

No. 4:04-cr-70014-jlk-1 (W.D. Va. filed Mar. 27, 2008 & entered

Mar. 28, 2008).          We dispense with oral argument because the

facts   and    legal    contentions   are    adequately     presented    in   the

materials      before   the   court   and   argument   would    not     aid   the

decisional process.

                                                                        AFFIRMED




                                       2